Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Sep 2020 has been entered.

Response to Arguments
Regarding the rejection under 35 USC 101
Applicant’s arguments, see pp. 7-10, filed 29 Sep 2020, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive in light of Applicant’s amendments. The rejection of claims 1-10 and 12-21 has been withdrawn. 
Regarding the rejection under 35 USC 102/103
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that “Denker is silent regarding ‘activating an encrypted token associated with a profile of each one of the users associated with the successful bids’” and “validating, for each user, the token upon the user accessing the virtual seat selection platform.” This is not persuasive. Denker discloses that the system includes a user account database which includes email addresses, phone addresses, instant messaging addresses ([0045]); that a URL sent via email, SMS, MMS, or 
Examiner is willing to conduct an interview prior to further filings. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2009/0164635 to Denker et. al. (“Denker”).
Claims 1 and 12:
Denker discloses the following elements:
A computer-implemented method for managing access rights to an event, the method comprising: ([0179] processes may be implemented via computer)
receiving real-time bidding data comprising bids for access rights to the event, each one of the bids having a monetary value associated therewith; ([0050] bidding for a ranked-seat auction where winning bidders are given a time window for selecting seats; [0085] bids are associated with a dollar value)
selecting at least some of the bids as successful bids as a function of the monetary value; ([0085] bids are ranked and may be determined to be above or below a reserve price)
dynamically classifying the successful bids into groups, each one of the groups of successful bids having a corresponding priority level for seat selection; ([0157] bids are categorized according to a ranked seat selection group)
associating successful bids to users; ([0070] bidder is notified of whether bid is successful and associated access rights)
and selectively granting the users access to a seat selection platform dynamically as a function of the priority level associated with each group, by. ([0071] bidder can make seat selections in time frame corresponding to bid priority; [0157]-[0158] bid groups correspond to seat selection priority)
activating an encrypted token associated with a profile of each one of the users associated with the successful bids, the token activated in accordance with restrictions related to a bidding of each user; ([0045] system includes user database with email addresses, phone addresses, instant messaging addresses; [0074]-[0075], [0150] encrypted resource selection code identifies resource selection right assigned to 
validating, for each user, the token upon the user accessing to the virtual seat selection platform; ([0150] encrypted resource selection code is received by system, system determines whether the bidder is authorized to make selection in the time period)
receiving, upon validation of the token for each user, seat selections from the users; ([0154] if bidder is authorized, bidder is presented with available seat selections; [0155] bidder’s selection is received)
uniquely assigning seats to the users; and ([0155] selected resources are removed from pool and assigned to bidder)
providing the access rights to the event with the assigned seats. ([0155] voucher for assigned resource is sent to bidder)
Denker also discloses the processor, memory, and instructions (paragraph [0039]) of claim 12. 
Claims 2 and 13:
Denker discloses the elements of claims 1 and 12, above. Denker also discloses:
wherein receiving real-time bidding data comprises receiving bids for a selected seat category, and ([0157] user can select seating group for which to bid)
classifying the successful bids into groups comprises sub-dividing bids for each seat category into groups according to the monetary value associated with each bid, each group corresponding to a range of monetary values. ([0157] each seating group corresponds to at least a minimum bid; see also Fig. 4A, showing that a new group begins at a new value, therefore each group corresponds to a monetary value range)

Denker discloses the elements of claims 1 and 12, above. Denker also discloses:
wherein selectively granting the users access to a seat selection platform comprises granting access to a higher priority level group before granting access to a lower priority level group. ([0156] user is bidding for right-to-select groups, wherein the first listed group receives the most desirable rights-to-select)
Claims 4 and 15:
Denker discloses the elements of claims 1 and 12, above. Denker also discloses:
wherein each priority level corresponds to a seat category, and wherein selectively granting the users access comprises granting access to seats in the seat category. ([0157] priority corresponds to grouping (category) of seats, see also Figs. 4A and 4B – a numerical grouping is a category. Denker discloses that a grouping of seats 1-50 correspond to one priority level, 51-250 to another, etc. Applicant’s specification does not otherwise define categories of seats. Therefore, the claim is met.)
Claims 5 and 16:
Denker discloses the elements of claims 4 and 15, above. Denker also discloses:
wherein selectively granting access comprises granting access to all users concurrently. ([0071] two or more people may make a selection within a same period, selection period corresponds to bidding group; users can be granted access in a later group if no selection is made in their designated group. In disclosing an embodiment in which a user from a first, higher priority group is still given access to the platform at the same, later, time as a subsequent user in a second, lower priority group, Denker teaches that the selective granting of access may provide access to all users concurrently (during 
Claims 6 and 17:
Denker discloses the elements of claims 1 and 12, above. Denker also discloses:
accepting bids that are above a minimum bid value and rejecting bids below the minimum bid value. ([0140] seller can set minimum bid value; [0157] bids that are too low for a category are rejected)
Claims 7 and 18:
Denker discloses the elements of claims 1 and 12, above. Denker also discloses:
collecting payment data with the bidding data. ([0067] bid criteria may include having payment information recorded in an account record)
Claims 8 and 19:
Denker discloses the elements of claims 1 and 12, above. Denker also discloses:
setting an admission price of the event in real-time as a function of the received bids. ([0084] adjusted price of resource can be based on a bid amount of one or more winning bids)

Denker discloses the elements of claims 1 and 12, above. Denker also discloses:
tracking the bids in real-time and outputting a bidding recommendation in response to a request for the bidding recommendation. ([0137] user can request notifications for when prices change; [0138] user can request notifications for when additional seats are released; [0158] notification can be sent to user of bid status changes; [0163] user can be informed that user needs to increase user’s bid to win)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0164635 to Denker et. al. (“Denker”) in view of U.S. Patent Publication No. 2006/0015435 to Nathanson (“Nathanson”).
Claims 10 and 21:
Denker discloses the elements of claims 1 and 12, above. Denker also discloses that resources are assigned to bids according to rankings until no resources remain, and that the resource assignment may be adjusted to eliminate single, unallocated seats. Denker, paragraph [0065]. Denker also discloses setting a minimum bid price. See at least paragraphs [0053], [0068], [0140]. While this is highly suggestive of a waitlist system, Denker does not explicitly disclose assigning bids that do not meet a threshold amount to a waitlist. However, Nathanson discloses:
assigning bids within a predetermined threshold value from a cutoff monetary value for the successful bids to a waitlist, and  ([0078] if resources are not yet sold, bidders are waitlisted; bidders may automatically be added to waitlist if they are at match price (within threshold of cutoff))
selecting bids from the waitlist when any of the successful bids are cancelled. ([0079] if current buyer fails to complete purchase, item is offered to first buyer on waitlist)
Denker discloses a reserve price and allocating resources according to bid rankings until resources are completely sold, where resources are seats. Nathanson discloses waitlisting bidders and allowing waitlisted bidders to purchase resources if winning bidders fail to complete the purchase. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the ranking and allocation system of Denker with the waitlisting system of Nathanson since the claimed invention is merely a combination of old 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Examiner, Art Unit 3628